DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 01/24/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Costantino USPA 2015/0283534 A1 in view of Stadie USPA 2014/0113811 A1.
Regarding claim 1, Costantino discloses a method of producing an adsorbent composition, the method comprising the steps of: forming an aqueous mixture containing a binder, water, and carbon (paragraph 273); subjecting the aqueous mixture to a drying process to remove the water and form a dry mixture of the binder and the zeolite-templated carbon (paragraph 273), and compacting the dry 
Costantino does not explicitly disclose that the carbon is a zeolite-templated carbon. Stadie discloses that zeolite-templated carbon is a suitable methane adsorbent (see Stadie: Title and paragraph 31). It is noted that the adsorbent of Costantino is utilized for methane adsorption (see paragraph 273). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Costantino so that the carbon is a zeolite-templated carbon, as disclosed by Stadie, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claims 2 and 3, Costantino does not explicitly disclose that the binder comprises polyvinyl alcohol and wherein the polyvinyl alcohol has a molecular weight ranging from 85,000 to 124,000 grams per mole and is 99% hydrolyzed. However, hydrolyzed polyvinyl alcohol is a well-known binder. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Costantino so that the binder is hydrolyzed polyvinyl alcohol, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, absent a proper showing of criticality or unexpected results, the molecular weight is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal binding. MPEP 2144.05.
Regarding claim 4, Costantino does not explicitly disclose that the binder is present at between about 5 weight percent of the aqueous mixture and about 10 weight percent of the aqueous mixture, and the zeolite-templated carbon is present at between about 5 weight percent of the aqueous mixture and about 15 weight percent of the aqueous mixture. Nevertheless, absent a proper showing of 
Regarding claim 5, Costantino does not explicitly disclose that the step of subjecting the aqueous mixture to a drying process is performed at a temperature ranging from about 373 to 393 Kelvin. However, Costantino does disclose drying with a convection oven (paragraph 273). Absent a proper showing of criticality or unexpected results, the temperature is considered to be general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal drying without breaking down the adsorbent, as is well-known in the art. MPEP 2144.05.
Regarding claims 6-8, Costantino discloses compacting the dry mixture with a pressing die, but does not explicitly disclose a pressure ranging from about 100 to 350 megapascals, 150 megapascals, or 300 megapascals. Absent a proper showing of criticality or unexpected results, the pressure is considered to be general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal compaction in to a pellet, as is well-known in the art. MPEP 2144.05.
Regarding claims 9-11, Costantino discloses that the pressing die into an oven (paragraph 273). This can be considered as part of the compacting step since the pellet is still in the die. The temperature of the oven is 125 degrees C which anticipates about 400 Kelvin. Costantino does not explicitly disclose a temperature ranging from 423 to 523 Kelvin or about 473 Kelvin.  Absent a proper showing of criticality or unexpected results, the temperature is considered to be general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal drying and compaction of the pellet, as is well-known in the art. MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776